8:20-cv-00279-LSC-MDN Doc # 62 Filed: 09/14/20 Page 1 of 20 - Page ID # 281




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA


GREEN PLAINS TRADE GROUP LLC,              )
GREEN PLAINS INC.,                         )
GREEN PLAINS WOOD RIVER LLC,               )
GREEN PLAINS ORD LLC,                      )
GREEN PLAINS ATKINSON LLC,                 )
GREEN PLAINS CENTRAL CITY LLC,             )
GREEN PLAINS YORK LLC,                     )
GREEN PLAINS SHENANDOAH LLC,               )
GREEN PLAINS OTTER TAIL LLC,               )
GREEN PLAINS FAIRMONT LLC,                 )
GREEN PLAINS HEREFORD LLC,                 )   Case No. 8:20-cv-00279-LSC-MDN
GREEN PLAINS MOUNT VERNON LLC,             )
GREEN PLAINS MADISON LLC,                  )   Hon. Laurie Smith Camp
GREEN PLAINS HOPEWELL LLC,                 )
GREEN PLAINS SUPERIOR LLC,                 )   Magistrate Judge Hon. Michael D. Nelson
GREEN PLAINS OBION LLC,                    )
GREEN PLAINS BLUFFTON LLC,                 )   ORAL ARGUMENT REQUESTED
individually and on behalf of all others   )
similarly situated,                        )
                                           )
                    Plaintiffs             )
                                           )
             v.                            )
                                           )
ARCHER DANIELS MIDLAND                     )
COMPANY,                                   )
                                           )
                    Defendant.


                            ADM’s MEMORANDUM
                    IN SUPPORT OF ITS MOTION TO DISMISS
  8:20-cv-00279-LSC-MDN Doc # 62 Filed: 09/14/20 Page 2 of 20 - Page ID # 282




                                        INTRODUCTION

       Plaintiffs allege that beginning in November 2017, ADM artificially manipulated the

price of ethanol by selling it too cheaply at a particular terminal in Argo, Illinois whose prices

are used as a factor in setting benchmark prices used in certain other ethanol contracts. Their

complaint largely copies a complaint filed by a different plaintiff in Illinois federal court over a

year ago. It even repeats defective claims that the federal court in Illinois has already dismissed.

The few differences there are between the two complaints expose additional defects that require

dismissal of this entire case.

       The first difference is that although both complaints assert a claim for price manipulation

under the Commodity Exchange Act, the Act’s private right of action does not authorize the

claims made in the present case. Plaintiffs allege they were injured by selling physical ethanol at

depressed prices, but the Act does not allow a private litigant to sue for losses from selling a

commodity. The only permissible claim is for losses from trading in financial derivatives (such

as futures or options) that are based on a commodity. That is the claim in the Illinois case. But

Plaintiffs’ alleged losses came from selling physical commodities, so the Act bars their claims.

       The second difference is that Plaintiffs here delayed too long before suing. The Illinois

case was filed in early September 2019, but Plaintiffs waited over 10 months—until mid-July

2020—to copy it. The Act’s two-year statute of limitations in both cases was triggered in

November 2017, when all plaintiffs admit they became aware of the alleged losses. The Illinois

case was timely, but the present case is not, so Plaintiffs’ cause of action under the Act must be

dismissed.

       The third difference is that Plaintiffs’ complaint adds to the Illinois complaint a meritless

claim for tortious interference with contractual relations. That state law claim conflicts with—
  8:20-cv-00279-LSC-MDN Doc # 62 Filed: 09/14/20 Page 3 of 20 - Page ID # 283




and is therefore preempted by—the Act, because it would allow a claim that the Act bars (a

private litigant’s claim for losses from selling physical commodities at allegedly manipulated

prices), at a time the Act does not allow for any civil lawsuits (more than two years after a loss).

The Act empowers government agencies such as the Commodity Futures Trading Commission to

make claims such as the ones Plaintiffs attempt to make, and Plaintiff may not use a state law

claim to usurp that power. The tortious interference claim must be dismissed.

       In addition, Plaintiffs failed to plead a plausible claim of tortious interference. That claim

requires factual allegations showing that the defendant knowingly interfered with a specific

contract, leading to its breach. But the complaint alleges no specific contracts to which Plaintiffs

were party, no knowing interference by ADM with a specific contract, and no breach of any

contract. (In fact, the complaint alleges that whatever contracts Plaintiffs have in mind were

actually performed, not breached.) That trifecta of failed allegations comes as no surprise, given

that Plaintiffs’ complaint copies the Illinois complaint, where no tortious interference claim was

asserted. The addition of the interference claim is simply an ineffective effort to distinguish this

case from the Illinois case.

       ADM has also filed a motion to transfer venue to the court in Illinois. If this Court denies

the transfer of venue, it should dismiss the entire complaint with prejudice.

                                         BACKGROUND

       A.      Ethanol, ADM, and Plaintiffs

       Ethanol is a renewable fuel made primarily from corn. (Compl. ¶ 33) In 2016 and 2017,

because of an excess of supply in the market, the price of ethanol was falling, which “was

squeezing or eliminating the profit margins of ethanol producers.” (¶ 117)




                                                  2
  8:20-cv-00279-LSC-MDN Doc # 62 Filed: 09/14/20 Page 4 of 20 - Page ID # 284




       ADM is “one of the country’s largest producers of ethanol” and has its headquarters in

Illinois. (¶¶ 28, 43) Plaintiffs are Green Plains Inc., an Iowa corporation, and its subsidiaries,

which are Delaware, Iowa, Tennessee, and Indiana limited liability companies. (¶¶ 10–27)

Plaintiffs are among “the largest sellers of ethanol,” with production plants in numerous states,

including Illinois, and annual production and sales of over one billion gallons. (¶¶ 10, 11, 23)

       B.      Ethanol prices

       Federal law requires gasoline producers to blend renewable fuels such as ethanol into

gasoline. (¶¶ 34–35) For that reason, the main buyers of ethanol are refineries, blenders, gasoline

resellers, and the like. (¶¶ 34–35) They can buy ethanol directly from a producer, or they can buy

it at one of the 1,200 ethanol storage “terminals” located around the country. (¶¶ 36, 45)

       The ethanol terminal in Argo, Illinois is located near Chicago’s Midway Airport. It is one

of the nation’s largest and most important ethanol terminals. (¶ 45) (Pictures of it can be found at

kindermorgan.com/content/docs/terminalbrochures/mw_Argo.pdf.) ADM has five ethanol

production facilities, capable of producing over 1.2 billion gallons of ethanol each year, that are

located within a short shipping distance (250 miles) of the Argo Terminal. (¶ 74) Plaintiffs

concede, as they must, that these factors give ADM a greater natural ability than its competitors

to get more ethanol to the Argo Terminal at lower cost, and to sell it there at “lower prices.”

(¶¶ 73–74)

       From 1:00 to 1:30 pm on each trading day at the Argo Terminal is a period known as the

“Market-on-Close.” (¶ 47) Before 1 pm, buyers post the prices at which they are bidding to buy

ethanol, and sellers post the prices at which they are offering to sell it. (¶ 48) Buyers and sellers

may negotiate, and when bid and offer prices match, there is a sale. (¶ 49) Plaintiffs accuse ADM




                                                  3
    8:20-cv-00279-LSC-MDN Doc # 62 Filed: 09/14/20 Page 5 of 20 - Page ID # 285




of artificially manipulating the price of ethanol downward by accepting low-priced bids to buy

and making low-priced offers to sell. (¶ 4)

        Sales that take place during the Market-on-Close are one factor used to calculate a so-

called “benchmark” price for ethanol. (¶ 47) Some physical ethanol sales are priced based on

pricing at the Argo Terminal. (¶ 8) The prices of some ethanol futures and options, which are

financial derivatives bought and sold on exchanges such as the Chicago Board of Trade, are also

based in part on that benchmark price. (¶ 55)

        C.     The AOT complaint

        On September 4, 2019, a financial firm named AOT, which trades in ethanol futures,

sued ADM in the Central District of Illinois. (Ex. A1 (AOT Complaint)) The complaint asserted

that ADM violated the Commodities Exchange Act by manipulating downward the ethanol

benchmark price set during the Market-on-Close at the Argo Terminal. That was the only count

in the complaint.

        ADM moved to dismiss the AOT complaint. The court granted the motion in part and

denied it in part. As explained below, the court dismissed claims brought under 7 U.S.C.

§§ 6b(a) and 6c(a), which Plaintiffs also assert in the present case. (Ex. B (Order Granting in Part

and Denying in Part ADM’s Motion to Dismiss))

        D.     Plaintiffs’ complaint and causes of action

        Plaintiffs filed their complaint on July 14, 2020. It is largely copied from the AOT

complaint, including dozens of pages of the same allegations with little or no change in wording,

as well as the same claims under the Act. But where AOT’s alleged losses were from trading in



1
 Pursuant to Nebraska Civil Rule 7.1(a)(2), Exhibits A and B to ADM’s Memorandum in
Support of its Motion to Dismiss are filed separately with ADM’s Index of Evidence in Support
of its Motion to Dismiss.
                                                 4
     8:20-cv-00279-LSC-MDN Doc # 62 Filed: 09/14/20 Page 6 of 20 - Page ID # 286




ethanol futures, Plaintiffs’ alleged losses (and the losses of putative class members) are solely

from selling physical ethanol. (¶¶ 8, 156, 170)

         Plaintiffs’ complaint cites six sections of the Act and one section of regulations—

7 U.S.C. §§ 6b(a), 6c(a), 9(1), 9(3), 13(a)(2), 25(a), and 17 C.F.R. § 180.2—without specifying

the purpose and contents of each provision or how they connect to any of the factual allegations.

(¶ 169) Generally speaking, the relevant portions of sections 9(1), 9(3), 13(a)(2), and 180.2

prohibit manipulating commodity prices; section 6b(a) prohibits fraud in commodities contracts;

and section 6c(a) prohibits commodity transactions that are fictitious sales or are used to cause

something other than a “true and bona fide price” to be reported. Finally, section 25(a) provides a

private right of action, but, as discussed below, only to certain persons for certain claims.

         Plaintiffs’ complaint also adds to the AOT complaint a second count, for tortious

interference with contracts. Plaintiffs allege that ADM’s price manipulation interfered with

Plaintiffs’ contractual relationships by causing the performance of those contracts to be less

profitable. (¶¶ 176, 178) Notably, Plaintiffs do not allege any specific contracts or that any

contracts were breached.

                                           ARGUMENT

I.       All of Plaintiffs’ claims under the Act should be dismissed.

         A.     The Act only provides a private right of action to buyers or sellers of
                financial derivatives, but Plaintiffs’ claims are based on selling ethanol.

         Plaintiffs’ sole assertion of a right to recover under the Act is that ADM manipulated the

price of ethanol, and as a result “Plaintiffs and the other members of the Class suffered actual

damages and injury in fact due to losses they incurred when selling physical ethanol” at lower

prices. (¶ 170; see also ¶¶ 8, 145–150, 156, 167-68) But the Act does not authorize a private suit

to recover for losses from selling a physical commodity.


                                                  5
  8:20-cv-00279-LSC-MDN Doc # 62 Filed: 09/14/20 Page 7 of 20 - Page ID # 287




       The Act’s private right of action is codified at 7 U.S.C. § 25(a). The only provision

potentially relevant here states that a person who violates the Act by manipulating the price of an

underlying commodity, as Plaintiffs allege ADM did, is only liable to a person who is injured

from buying or selling a futures contract, option, or swap based on that commodity. Id.

§ 25(a)(1)(D)(ii). Congress limited the private right of action to persons who trade in financial

derivatives, but the complaint never alleges that Plaintiffs (or putative class members) did so.

There is no private right of action for persons, such as Plaintiffs, who claim to be injured from

buying or selling the commodity itself.

       The Act emphasizes that the “rights of action” it authorizes “shall be the exclusive

remedies under [the Act] available to any person who sustains loss as a result of any alleged

violation of [the Act].” 7 U.S.C. § 25(a)(2). Thus, even if a person claims to have suffered a loss

due to a violation of the Act, as Plaintiffs purport to, there can be no private lawsuit unless the

Act authorizes it—and here the Act does not. Am. Agric. Movement v. Bd. of Trade, 977 F.2d

1147, 1152–53, 1154 (7th Cir. 1992) (interpreting the parallel provision at § 25(b) as

“foreclose[ing] all other remedies, including any on behalf of non-traders” of financial

derivatives, because it “limits the availability of private rights of action … under the CEA to

those who have engaged in futures trading”).

       In the AOT case, the plaintiff alleged that it “traded in [ethanol] derivatives and suffered

damages due to ADM’s manipulation.” (Ex. A ¶ 6.) The Act authorizes that type of claim. But

when Plaintiffs in the present case copied the AOT complaint, they failed to notice that they were

repeating a claim that AOT is able to make, but based on the allegations in their complaint,

Plaintiffs themselves are not.




                                                  6
  8:20-cv-00279-LSC-MDN Doc # 62 Filed: 09/14/20 Page 8 of 20 - Page ID # 288




       Courts do not hesitate to dismiss claims under the Act, like Plaintiffs’, that are based on

buying or selling a physical commodity. For example, the defendant in Thompson’s Gas & Elec.

Serv. v. BP Am., 691 F. Supp. 2d 860, 862 (N.D. Ill. 2010), admitted it manipulated the price of

propane. The plaintiffs, who were propane buyers, sued under the Act. But the court held that

only persons trading in financial derivatives could state a claim. The plaintiffs’ “own damages

allegations show that all of their alleged losses occurred as a result of purchasing physical

propane,” so their claim was dismissed. Id. at 871; see also BDI Capital v. Bulbul Investments,

446 F. Supp. 3d 1127, 1135 (N.D. Ga. 2020) (dismissing a claim under the Act that was based on

trading in the commodity); Berk v. Coinbase, 2018 WL 5292244, at *2 (N.D. Cal.) (same); In re

Dairy Farmers of Am., Cheese Antitrust Litig., 60 F. Supp. 3d 914, 965–66 (N.D. Ill. 2014)

(“Purchasers of physical commodities … do not have a claim.”)

       Plaintiffs here admit that their claims (and those of the putative class members) are based

solely on selling physical ethanol. For that reason, they cannot state a claim under the Act, so

Count One should be dismissed with prejudice.

       B.      The statute of limitations bars Plaintiffs’ claims.

       The Act states that all suits “shall be brought not later than two years after the date the

cause of action arises.” 7 U.S.C. § 25(c). Plaintiffs filed this case on July 14, 2020, so if their

cause of action arose before July 14, 2018, it is untimely and must be dismissed.

       For the Act and other statutes that do not define when a cause of action arises, federal

courts apply the “‘discovery accrual rule.’” Levy v. BASF Metals, 917 F.3d 106, 108 (2d Cir.)

(quoting Rotella v. Wood, 528 U.S. 549, 555 (2000)). The rule provides that a cause of action

accrues when a plaintiff discovers “a loss that was the result of a CEA violation.” Id. “‘A

plaintiff does not need to know that his injury is actionable to trigger the statute of limitations—



                                                   7
  8:20-cv-00279-LSC-MDN Doc # 62 Filed: 09/14/20 Page 9 of 20 - Page ID # 289




the focus is on the discovery of the harm itself.’” Id. (quoting Cancer Found. v. Cerberus Capital

Mgmt., 559 F.3d 671, 674 (7th Cir. 2009)).

       Plaintiffs allege ADM was manipulating prices in November 2017 (e.g., ¶¶ 2, 91, 129,

169), and Plaintiffs incurred losses immediately: “ADM’s manipulation caused all physical sales

of ethanol by Green Plains … to occur at a lower price” (¶ 146 (emphasis added)). Plaintiffs

allege they “suffered actual damages and injury in fact due to losses they incurred when selling

physical ethanol at prices that were determined in reliance upon the aforementioned Argo

Terminal”—as of “November 2017.” (¶ 170)

       Given that they claim to have suffered losses in November 2017, Plaintiffs had until

November 2019 to sue. AOT sued in September of that year, still within the limitations period.

But Plaintiffs waited more than 10 months, until July 2020, to copy the AOT complaint and begin

this case. By then, they were more than eight months beyond the statutory deadline. Their claims

under the Act must be dismissed.

       Plaintiffs will no doubt respond that they did not know the details of ADM’s alleged

price manipulation in November 2017, so the limitations period should start later. But the

discovery accrual rule will not allow that argument. All that matters is when Plaintiffs discovered

the loss: “The relevant inquiry … is not whether [plaintiff] had discovered the identity of the

defendants or whether she had discovered the manipulation scheme she alleges in her complaint.

Rather, the question is when [plaintiff] discovered her CEA injury—that is, a loss that was the

result of a CEA violation.” Levy, 917 F.3d at 108. “‘[T]he focus is on the discovery of the harm

itself, not the discovery of the elements that make up a claim.’” Id. at 109 (quoting Cancer

Found., 559 F.3d at 674). Once Plaintiffs were aware of their injury—sales at lower prices—“the

CEA gave [them] two years to ascertain the facts necessary to bring [their] suit.” Id. By their



                                                 8
 8:20-cv-00279-LSC-MDN Doc # 62 Filed: 09/14/20 Page 10 of 20 - Page ID # 290




own allegations, Plaintiffs suffered losses from price manipulation in November 2017, so the

limitations period began at that time.

        Given the above principles, it is obvious that Plaintiffs cannot rely on the filing of the

AOT complaint to make their claims timely. In Levy, the plaintiff alleged that she bought

platinum futures in 2008 and lost her entire investment when the platinum market crashed in

August of that year. 917 F.3d at 107. Then, in the fall of 2014, she learned of a class action

lawsuit that “first apprised her” of the defendants’ conduct in manipulating the price of platinum,

as well as the defendants’ identities. Id. at 108. Like Plaintiffs in the present case, she filed her

own copycat lawsuit. Id. She argued that information she learned in the class action case made

her claims timely. Id.

        The Second Circuit disagreed. It held that the plaintiff’s “CEA claims accrued when she

discovered her CEA injury,” which was “when she suffered her losses in 2008.” Id. Her

“knowledge of her CEA injury ‘start[ed] the clock,’ irrespective of when she discovered the

additional information necessary for her to bring suit.” Id. at 109 (quoting Rotella, 528 U.S. at

555). She could not claim that her discovery of an injury came after 2008, because her complaint

alleged that in 2008 prices had moved “without any fundamental reason” and with “no

explanation … other than market distortion due to manipulation.” Id. at 109.

        Plaintiffs’ allegations in the present case, similarly, assert that contemporaneous and

publicly available information clearly showed price manipulation as of November 2017. They

allege that as of November 2017, ADM’s supposedly manipulative sales of ethanol were taking

place on the open market. (¶ 91) ADM allegedly accepted bids for ethanol at low prices and

offered to sell ethanol at low prices—all in view anyone watching transactions for half an hour

each day at the Argo Terminal. (Id.) Plaintiffs also allege there was a publicly observable shift in



                                                   9
 8:20-cv-00279-LSC-MDN Doc # 62 Filed: 09/14/20 Page 11 of 20 - Page ID # 291




ADM’s trades: before November 2017, ADM was a frequent buyer, but during November 2017

and thereafter, ADM sold over two-thirds of the physical ethanol at the Argo Terminal in the

half-hour window. (¶¶ 98, 119) Plaintiffs allege that shift matched the movement of prices; for

most months after November 2017, the price was lower than the pre-November price. (¶¶ 121–

22.)

       Plaintiffs also allege that publicly available pricing data show ADM was manipulating

prices in November 2017. (¶ 127) The data supposedly show that the difference in ethanol prices

between the Argo Terminal and other terminals at that time was so high it could not be explained

by any “corresponding sudden and persistent increase in transport costs” between terminals, thus

showing the price at Argo was artificially low. (¶¶129, 131) Plaintiffs even allege that ADM’s

public “anomalous pricing and trading behavior at the Argo Terminal after November 2017 led

various market participants to complain” about price manipulation. (¶ 136)

       Having alleged losses in November 2017, and having pleaded that contemporaneous and

publicly available information shows those losses resulted from a violation of the Act, Plaintiffs

were plainly aware in November 2017 about their supposed injury. That triggered the limitations

period, which expired two years later, eight months before they sued. All of Plaintiffs’ claims

under the Act should be dismissed.

       Plaintiffs may also respond that they did not violate the statute of limitations because they

allege price manipulation conduct by ADM that occurred within two years of the filing of this

case—that is, conduct after July 2018. The complaint alleges that ADM executed a “scheme”

consisting of the same “two steps that it repeated each month, starting November 10, 2017,”




                                                10
    8:20-cv-00279-LSC-MDN Doc # 62 Filed: 09/14/20 Page 12 of 20 - Page ID # 292




which resulted in “artificially depressed … [p]rices on all or virtually all trading days during the

Relevant Period” of November 2017 to the present.2 (¶ 91)

        That argument, which could extend the limitations period indefinitely, cannot succeed, as

the Seventh Circuit has held. The plaintiff in Dyer v. Merrill Lynch, 928 F.2d 238, 239 (7th Cir.

1991), was an investor in silver futures. His relationship with his broker began in February 1984,

and by September he had suffered losses. Id. at 240. The losses peaked in May 1985, and the

plaintiff closed his account. Id. He sued the broker in April 1987, claiming 41 violations of the

Act over the course of the relationship, and the broker invoked the Act’s two-year statute of

limitations.

        The plaintiff argued his suit was timely because the limitations period did not begin until

May 1985, when he incurred his final losses and closed the account, but the Seventh Circuit

rejected that argument. His complaint showed that the plaintiff “understood the amount of his

losses and the reason for them in the fall of 1984,” so “the statute of limitations commenced

running at that time.” Id. at 240-41. Given that he sued more than two years later, the Seventh

Circuit held that all of his claims under the Act—including “claims occurring within two years

of the filing of the suit are time-barred.” Id. at 241 (emphasis added).

        The result should be the same here. Plaintiffs knew about their losses, ADM’s public

trades at the Argo Terminal, and the public pricing data in November 2017. That is when the

limitations period began. If that were not enough, by their own allegation, their losses and

ADM’s conduct continued every month thereafter—December, January, February, March, April,



2
  Although it uses the capitalized term “Relevant Period” a dozen times, the complaint does not
define it. That is because “Relevant Period” was a term defined in a Glossary of Terms alleged in
the AOT complaint, but Plaintiffs neglected to copy the glossary into their complaint. The AOT
complaint stated that the “Relevant Period runs from November 2017 to the present.” Plaintiffs’
complaint makes allegations about ADM’s conduct through October 2019. (Ex. A ¶ 105(o))
                                                 11
 8:20-cv-00279-LSC-MDN Doc # 62 Filed: 09/14/20 Page 13 of 20 - Page ID # 293




May, and June. (¶¶ 91, 105(a)-(f), 122) Any or all of these would also have triggered the statute.

Thus, in any event, the limitations period began running before July 2018, so this suit filed in

July 2020 is untimely even to the extent it relies on more recent events. Congress gave Plaintiffs

two years to sue, but they delayed eight months too long. All of their claims under the Act are

time-barred and should be dismissed with prejudice.

       C.      Plaintiffs’ claims under sections 6b(a) and 6c(a) fail as a matter of law.

       Plaintiffs’ cause of action under the Act should also be dismissed to the extent it is based

on asserted violations of 7 U.S.C. §§ 6b(a) and 6c(a), for the same reasons the court in the AOT

case dismissed those claims.

               1.      Plaintiffs do not allege a violation of section 6b(a).

       The complaint (¶ 169) relies on 7 U.S.C. § 6b(a), which as relevant here generally

prohibits fraud in commodity futures contracts. Rule 9(b) requires § 6b(a) claims—including the

element of making a misrepresentation, CFTC v. Int’l. Fin. Servs., 323 F. Supp. 2d 482, 499

(S.D.N.Y. 2004) (citing CFTC v. R.J. Fitzgerald & Co., 310 F.3d 1321, 1328 (11th Cir. 2002))—

to be pleaded with particularity. DGM Invs. v. New York Futures Exch., 265 F. Supp. 2d 254,

263 (S.D.N.Y. 2003); CFTC v. Am. Metals Exch., 693 F. Supp. 168, 190 (D.N.J. 1988). But

Plaintiffs do not allege ADM made any misrepresentation in connection with a futures contract.

As explained above, Plaintiffs do not even allege they bought or sold futures.

       The court in the AOT case faced this same claim. (Paragraph 169 of Plaintiffs’ complaint

is identical to paragraph 131 of the AOT complaint.) The court held that there were no

“allegations consistent with a fraud claim under § 6b(a)” and therefore dismissed it. (Ex. B at 6.)

The same is true here, so any claim based on § 6b(a) should be dismissed.




                                                12
 8:20-cv-00279-LSC-MDN Doc # 62 Filed: 09/14/20 Page 14 of 20 - Page ID # 294




               2.      There is no private right of action under section 6c(a).

       The complaint (¶ 169) also relies on 7 U.S.C. § 6c(a), but that section “cannot sustain a

private cause of action.” Ploss v. Kraft Foods Group, 197 F. Supp. 3d 1037, 1067 (N.D. Ill.

2016); see also Taylor v. Bear Stearns, 572 F. Supp. 667, 676-79 (N.D. Ga. 1983). Under

7 U.S.C. §§ 25(a)(1) and (2), plaintiffs may only sue for violations of specific sections of the

Act, and section 6c is not among them.

       Again, the court in AOT faced this same claim. The court dismissed it with prejudice,

finding that “any claim premised on § 6c(a) of the CEA must be dismissed because that section

does not provide for a private cause of action.” (Ex. B at 7.) The result should be the same here.

II.    For two reasons, the tortious interference claim should be dismissed.

       A.      The Act preempts the tortious interference claim.

       The Act declares a public interest at the “national” level in “managing and assuming

price risks, discovering prices, [and] disseminating pricing information” about commodities and

financial derivatives based on those commodities. 7 U.S.C. § 5(a). To that end, the Act was

enacted in part to address “price manipulation.” Id. § 5(b).

       Congress took a deliberate path toward accomplishing that purpose. The Act bars

“manipulat[ing] the price of any commodity in interstate commerce.” Id. § 13(a)(2); see also id.

§ 9(1); 17 C.F.R. § 180.2. But, as discussed above, Congress only authorized persons claiming to

be injured from trading in financial derivatives to file a civil lawsuit, and Congress imposed a

two-year statute of limitations on all civil claims. All other violations may be redressed not by a

civil lawsuit, but only through enforcement by the Commodity Futures Trading Commission, id.

§§ 13a-1, 13b; prosecution by the Department of Justice, id. § 13(a)(2); or a civil lawsuit filed by

a state attorney general or other state officer, id. § 13a-2(1). By asserting a claim for tortious



                                                  13
 8:20-cv-00279-LSC-MDN Doc # 62 Filed: 09/14/20 Page 15 of 20 - Page ID # 295




interference based on nothing more than allegations of “unlawful” or “illegal” commodity price

manipulation under the Act (¶¶ 4, 8, 165, 172, 174, 176, 179), Plaintiffs are seeking to cast aside

the limitations that Congress put on private rights of action, as well as the remedial scheme that

Congress established to address other violations.

       State law claims are preempted if they “would frustrate the purpose of Congress in

enacting the Commodity Exchange Act.” Effex Capital v. Nat’l Futures Ass’n, 933 F.3d 882, 894

(7th Cir. 2019). That is precisely what would happen here. In the Act’s regulation of commodity

price manipulation, Congress decided who is and who is not authorized to file a private lawsuit,

and Congress decided the permissible time for such lawsuits. Yet Plaintiffs are attempting to use

a state law cause of action to pursue a private claim that the Act bars, in a time period the Act

does not allow for civil lawsuits, to address an alleged violation of the Act that only the CFTC,

DOJ, and state officers may address. Using a claim under state law to transfer enforcement

power from the government to a private litigant the Act bars from suing would frustrate the Act’s

purposes. For that reason, the Act preempts Plaintiffs’ state law claim.

       The fact that Plaintiffs lack standing to sue under the Act is no objection to applying

preemption under the Act to dismiss their state law claims. In Am. Agric, for example, the

Seventh Circuit dismissed the plaintiff’s claims under the Act and then held the Act preempted

the plaintiff’s state law claims. Am. Agric., 977 F.2d at 1153, 1157; see also Marentette v. Abbott

Labs., 886 F.3d 112, 121 (2d Cir. 2018) (“The lack of private right of action in the [federal]

statute and the complex enforcement scheme that Congress did enact … suggests that Congress

did not want individuals to be able” to sue under state law). The result should be the same here.

“Congress has the right to determine the remedies available and the individuals who are eligible




                                                 14
    8:20-cv-00279-LSC-MDN Doc # 62 Filed: 09/14/20 Page 16 of 20 - Page ID # 296




for those remedies,” Effex, 933 F.3d at 896, and Plaintiffs are not within that group. Their

tortious interference claim should be dismissed with prejudice.

        B.     Plaintiffs failed to plead a plausible tortious interference claim.

        Plaintiffs’ improper attempt to use a claim of tortious interference to assert a price

manipulation claim that the Act forbids is further undermined by their complete failure to plead

“factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678, (2009). Plaintiffs appear to

have attempted to plead an interference claim to distinguish this case from AOT, whose

complaint they copied, but that effort fails because the interference claim is a non-starter and not

sufficiently pled.

        The first element of a tortious interference claim is the existence of a valid contract. E.g.,

Vande Guchte v. Kort, 703 N.W.2d 611, 623 (Neb. Ct. App. 2005). Plaintiffs refer vaguely to

“sales contracts” for physical ethanol, and to their own “contractual relations” and “contractual

relationships,” but nothing more. (¶¶ 8, 174–176, 178) They do not state how many contracts are

at issue, who the parties to those contracts were, what the terms were, or anything else to put

ADM on notice of what contracts ADM supposedly interfered with.3 That is the paradigm of a

“[t]hreadbare recital[] of the elements of a cause of action” that the Supreme Court has held

“do[es] not suffice.” Iqbal, 556 U.S. at 678.

        The second element is ADM’s knowledge of the contract(s). Vande Guchte, 703 N.W.2d

at 623. Continuing their threadbare recital, Plaintiffs allege nothing more than “ADM was aware




3
 Given that Plaintiffs provided no information about any contracts, ADM assumes for the sake
of argument that Nebraska law governs this claim. In the event this claim survives dismissal,
ADM reserves the right to argue based on a full choice of law analysis that the laws of one or
more other states apply.
                                                  15
 8:20-cv-00279-LSC-MDN Doc # 62 Filed: 09/14/20 Page 17 of 20 - Page ID # 297




of these valid contractual relationships.” (¶ 175) But without allegations about actual contracts,

there can be no plausible allegation ADM was aware of them. Seoul Laser Dieboard Sys. v.

Serviform, 957 F. Supp. 2d 1189, 1201 (S.D. Cal. 2013) (plaintiff “allege[d] no facts from which

the Court can plausibly infer the existence of a specific and valid contract or Defendants’

knowledge of that contract”). As in Seoul, here it is not enough to allege some form of general

awareness by ADM of the existence of physical ethanol contracts between some unidentified

buyers and sellers. To allow otherwise would strip all substance out of this element of the cause

of action.

       Third, Plaintiffs must plead “‘an intentional act which induces or causes a breach or

termination of the relationship.’” Forest Prod. Indus. v. ConAgra Foods, 460 F.3d 1000, 1002

(8th Cir. 2006) (quoting Pettit v. Paxton, 583 N.W.3d 604, 609-10 (Neb.1998)); see also Hroch

v. Farmland Indus., 548 N.W.3d 367, 370 (Neb. App.1996). But Plaintiffs allege no breach or

termination. In fact, Plaintiffs allege the exact opposite. They allege the contracts were

performed (¶ 178)—albeit at lesser value to Plaintiffs—but that is an admission that dooms their

claim. For all these reasons, this Court should dismiss Count Two with prejudice.

                                         CONCLUSION

       ADM respectfully urges this Court to dismiss the entire complaint with prejudice.




                                                 16
 8:20-cv-00279-LSC-MDN Doc # 62 Filed: 09/14/20 Page 18 of 20 - Page ID # 298



Dated: September 14, 2020          Respectfully Submitted,

                                   ARCHER DANIELS MIDLAND COMPANY

                                   s/ John P. Passarelli
                                   John P. Passarelli, Bar No. 16108
                                   James M. Sulentic, Bar No. 19610
                                   Maggie L. Ebert, Bar No. 24394
                                   Attorneys for Defendant
                                   KUTAK ROCK LLP
                                   The Omaha Building
                                   1650 Farnam Street
                                   Omaha, NE 68102
                                   Telephone: (402) 346-6000
                                   Fax: (402) 346-1148
                                   john.passarelli@kutakrock.com
                                   james.sulentic@kutakrock.com
                                   maggie.ebert@kutakrock.com

                                   Stephen V. D’Amore
                                   Scott P. Glauberman
                                   Samantha M. Lerner
                                   Reid F. Smith
                                   Attorneys for Defendant
                                   WINSTON & STRAWN LLP
                                   35 West Wacker Drive
                                   Chicago, Illinois 60601
                                   sdamore@winston.com
                                   sglauberman@winston.com
                                   slerner@winston.com
                                   rfsmith@winston.com
                                   T: (312) 558-5600
                                   F: (312) 558-5700

                                   Counsel for Defendant Archer Daniels Midland
                                   Company




                                      17
 8:20-cv-00279-LSC-MDN Doc # 62 Filed: 09/14/20 Page 19 of 20 - Page ID # 299




                 CERTIFICATE OF COMPLIANCE WITH WORD LIMIT

       Pursuant to Nebraska Civil Rule 7.1(d)(3), I hereby certify that the foregoing brief contains

5,226 words, as measured by the word-count function of Microsoft Word 365, applied to include

all text, including the caption, headings, footnotes, and quotations, and therefore complies with

this Court’s word limit for this brief pursuant to Nebraska Civil Rule 7.1(d).



                                              s/ John P. Passarelli
                                              John P. Passarelli, Bar No. 16108
                                              James M. Sulentic, Bar No. 19610
                                              Maggie L. Ebert, Bar No. 24394
                                              Attorneys for Defendant
                                              KUTAK ROCK LLP
                                              The Omaha Building
                                              1650 Farnam Street
                                              Omaha, NE 68102
                                              Telephone: (402) 346-6000
                                              Fax: (402) 346-1148
                                              john.passarelli@kutakrock.com
                                              james.sulentic@kutakrock.com
                                              maggie.ebert@kutakrock.com

                                              Stephen V. D’Amore
                                              Scott P. Glauberman
                                              Samantha M. Lerner
                                              Reid F. Smith
                                              Attorneys for Defendant
                                              WINSTON & STRAWN LLP
                                              35 West Wacker Drive
                                              Chicago, Illinois 60601
                                              sdamore@winston.com
                                              sglauberman@winston.com
                                              slerner@winston.com
                                              rfsmith@winston.com
                                              T: (312) 558-5600
                                              F: (312) 558-5700

                                              Counsel for Defendant Archer Daniels Midland
                                              Company
 8:20-cv-00279-LSC-MDN Doc # 62 Filed: 09/14/20 Page 20 of 20 - Page ID # 300




                               CERTIFICATE OF SERVICE

       I hereby certify that on September 14, 2020, I electronically field the foregoing with the

Clerk of Court using the CM/ECF system, which will send notification of such filing to the

following:

David A. Domina                                     Greg G. Gutzler
DOMINA LAW GROUP PC LLO                             DICELLO LEVITT GUTZLER LLC
2425 South 144th Street                             444 Madison Avenue, Fourth Floor
Omaha, Nebraska 68144                               New York, New York 11022
Tel.: (402) 493-4100                                Tel.: (646) 933-1000
ddomina@dominalaw.com                               ggutzler@dicellolevitt.com

Adam J. Levitt
John E. Tangren
Mark S. Hamill
DICELLO LEVITT GUTZLER LLC
Ten North Dearborn Street, Sixth Floor
Chicago, Illinois 60602
Tel.: (312) 214-7900
alevitt@dicellolevitt.com
jtangren@dicellolevitt.com
mhamill@dicellolevitt.com


                                            s/ John P. Passarelli
                                            John P. Passarelli, Bar No. 16108
